Title: John Adams to Franklin and John Jay, 2 April 1784
From: Adams, John
To: Franklin, Benjamin,Jay, John



Gentlemen
The Hague April 2. 1784

I duely received the Letter, you did me the Honour to write me, on the Subject of a Treaty with Prussia and have communicated it to the Baron de Thuelemeier. The King agrees to take the Treaty with Sweeden for a Model and if your Excellencies

have any Alterations to propose I should be obliged to you for the Communication of them. The Baron waits the further Instructions of the King, before he proposes any Additions or Substractions. I should be obliged to your Excellencys for a Copy of the Treaty with Sweeden as I am so unlucky, as not to have one here.
Inclosed is a Copy of a Petition to Congress transmitted me, from Boston by which it appears that the Britons in New York have condemned many Vessells taken after the Commencement of the Armistice.— This Judgment Seems to me to amount to this that a Parrallel of Latitude is not a Circle which surrounds the Globe. If your opinion, Gentlemen is clear upon this head, as I doubt not it is, I think it would be a publick Service to write it to Congress, as this will at least determine the Sufferers to pursue their Rights by Appeal to England. There can be no dispute about it in England I think.
With great Regard

Their Excellencys Benjamin Franklin & John Jay Esqrs

